Case: 17-20549       Document: 00514642010         Page: 1     Date Filed: 09/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                     No. 17-20549
                                   Summary Calendar
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                         September 14, 2018
CALVIN LEWIS,
                                                                            Lyle W. Cayce
                                                                                 Clerk
                                                  Plaintiff - Appellant

v.

CHARLES LANDIS, Assistant Warden; KEVIN B. SMITH, Captain;
CARLISIETTA R. WERNER, Sergeant; TIMOTHY PREISHEL,

                                                  Defendant - Appellee


                   Appeals from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:17-CV-640


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Proceeding pro se and in forma pauperis, Calvin Lewis, Texas prisoner
# 1185552, appeals the district court’s granting defendants’ motions under
Federal Rule of Civil Procedure 12(b)(6) and (c), dismissing his 42 U.S.C.
§ 1983 complaint.




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-20549     Document: 00514642010      Page: 2   Date Filed: 09/14/2018


                                  No. 17-20549

      In district court, Lewis claimed defendants violated his due-process
rights by punishing him for conduct he did not know was prohibited:
possessing materials related to the Uniform Commercial Code (UCC). In that
regard, he alleges defendants confiscated materials related to the UCC during
a November 2016 shakedown of his cell, including two composition notebooks
containing text of the UCC copied from a business-law textbook in the prison
law library, which he was using to create his “business plan” for the end of his
prison term.
      Lewis received as punishment 45 days of cell, commissary, and
recreation restrictions, as well as a change in line classification. He also was
removed from the trustee camp and reassigned to the field squad.
      The district court determined that, even if Lewis did not have notice
possessing UCC materials was prohibited, he was not deprived of a protected
liberty or property interest as a result of the disciplinary action.
      A district court’s grant of a motion for failure to state a claim under Rule
12(b)(6) and of a motion for judgment on the pleadings under Rule 12(c) is
reviewed de novo. Whitaker v. Collier, 862 F.3d 490, 497 (5th Cir. 2017), cert.
denied, 138 S. Ct. 1172 (2018); Edionwe v. Bailey, 860 F.3d 287, 291 (5th Cir.
2017), cert. denied, 138 S. Ct. 687 (2018). To state a claim under § 1983,
plaintiff must “(1) allege a violation of a right secured by the Constitution or
laws of the United States and (2) demonstrate that the alleged deprivation was
committed by a person acting under color of state law”. Whitley v. Hanna, 726
F.3d 631, 638 (5th Cir. 2013) (internal quotation marks and citation omitted).
      Lewis again claims his due-process rights were violated. He also raises,
however, several additional claims for the first time on appeal: defendants
violated his rights under the First and Sixth Amendments; violated his right
to equal protection and access to the courts; violated various Texas Department



                                        2
    Case: 17-20549     Document: 00514642010     Page: 3   Date Filed: 09/14/2018


                                  No. 17-20549

of Criminal Justice rules and policies; and are liable under the Texas Tort
Claims Act. Needless to say, these newly raised claims are not considered. See
Stewart Glass & Mirror, Inc. v. U.S. Auto Glass Disc. Ctrs., Inc., 200 F.3d 307,
316–17 (5th Cir. 2000) (“It is a bedrock principle of appellate review that claims
raised for the first time on appeal will not be considered”).
      As for the due-process claim, although due process requires a prisoner
have notice of prohibited behavior “so that he may act accordingly”, Grayned
v. City of Rockford, 408 U.S. 104, 108 (1972), to establish a due-process
violation, an inmate must first show he was deprived of a protected liberty or
property interest, see Meza v. Livingston, 607 F.3d 392, 399 (5th Cir. 2010). As
the district court concluded, the punishments imposed in this case do not
“present the type of atypical, significant deprivation in which a State might
conceivably create a liberty interest” and, therefore, do not implicate due-
process concerns. Sandin v. Conner, 515 U.S. 472, 485–86 (1995); see Malchi
v. Thaler, 211 F.3d 953, 958–59 (5th Cir. 2000); Martin v. Scott, 156 F.3d 578,
579–80 & n.1 (5th Cir. 1998).
      AFFIRMED.




                                        3